Citation Nr: 0001624	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $13,976.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1942 to December 
1945.  In August 1993, the New Orleans, Louisiana, Regional 
Office (RO) retroactively terminated 

the veteran's Department of Veterans Affairs (VA) improved 
pension benefits as of March 1993 due to his receipt of 
earned income.  In August 1993, the veteran was informed in 
writing of an overpayment of VA improved pension benefits in 
the amount of $1,503.00 and his waiver rights.  In September 
1993, the veteran requested a waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$1,503.00.  In November 1993, the RO's Committee on Waivers 
and Compromises (Committee) denied the veteran's request for 
waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $1,503.00.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not perfect a timely substantive appeal from 
the adverse decision.  

In January 1994, the RO proposed to adjust the veteran's VA 
improved pension benefits retroactively from December 1981 
due to his receipt of earned income.  In April 1994, the RO 
effectuated the proposed action.  The veteran was 
subsequently informed of an overpayment of VA improved 
pension benefits in the amount of $13,976.00.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a March 1995 decision of the Committee which denied the 
veteran's request for waiver of recovery of the overpayment 
of VA improved pension benefits in the amount of $13,976.00.  
In June 1997, the Board remanded the veteran's appeal to the 
RO for additional action which included requesting that the 
veteran submit a current Financial Status Report (VA Form 
20-5655) and all other relevant documentation which might 
bear upon the issue of a waiver of recovery of the alleged 
overpayment; "recalculating" the veteran's indebtedness; 
and referring the veteran's request for waiver to the 
Committee for readjudication.  

In December 1998, the RO determined that the veteran had been 
properly informed in January and April 1994 that there had 
been an overpayment of VA improved pension benefits between 
1981 and 1993; the total amount of the overpayment provided 
to the veteran was incorrect to the extent that it covered 
only the period between 1988 and 1993; determined that the 
prior calculation of the overpayment of VA improved pension 
benefits in the amount of $13,976.00 was correct based upon 

the veteran's previously unreported earned income and 
interest between December 1988 and February 1993; determined 
that there had been an additional overpayment of VA improved 
pension benefits in the amount of $24,915.76 based upon the 
veteran's previously unreported earned income and interest 
between December 1981 and November 1988; determined that the 
veteran had not been properly notified of the overpayment of 
VA improved pension benefits in the amount of $24,915.76; and 
officially notified the veteran in writing of that 
overpayment and his appellate rights.  The veteran did not 
subsequently submit a timely request for waiver of recovery 
of the overpayment of VA improved pension benefits in the 
amount of $24,915.76.  In April 1999, the Committee confirmed 
its prior denial of a waiver of recovery of the overpayment 
of VA improved pension benefits in the amount of $13,976.00.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

The Board observes that the veteran did not submit either a 
notice of disagreement with the November 1993 denial of a 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $1,503.00 or a timely request for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $24,915.76.  Therefore, those 
issues are not before the Board and will not be addressed 
below.  

In August 1998, the veteran submitted claims of entitlement 
to service connection for arthritis, hearing loss disability, 
and prostate cancer.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Board Member cannot have 

jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  


2.  The veteran was overpaid VA improved pension benefits in 
the amount of $13,976.00 between December 1988 and February 
1993 due to his failure to promptly and accurately inform the 
VA of his family's receipt of earned income and interest.  

3.  Notwithstanding the veteran's fault in creating the 
overpayment of VA improved pension benefits, recovery of the 
indebtedness would result in severe financial hardship to the 
veteran.  


CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $13,976.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.660(a) (1999).  

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $13,976.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. 
§ 3.660(a)(1) (1999).  


In May 1975, the veteran was granted nonservice-connected 
pension benefits.  In August 1980, the veteran elected to 
receive VA improved pension benefits.  In Improved Pension 
Eligibility Verification Reports (Veteran with Spouse), (VA 
Form 21-0516) dated April 1988, April 1989, April 1990, March 
1991, and March 1992, the veteran reported that he and his 
spouse received Social Security Administration (SSA) benefits 
and denied having any wages, interest, or other earned 
income.  Between 1980 and 1992, the veteran's VA improved 
pension benefits were variously amended.  With notification 
of the amendments, the RO informed the veteran that he had a 
duty to promptly inform the VA of any changes in his family's 
income.  

In January 1994, the RO informed the veteran that his 
employer had verified that he had received earned income 
between 1981 and 1993.  Additionally, two banks had verified 
that the veteran and his wife received interest income during 
that period.  Based upon the veteran's unreported earned 
income and interest, the RO proposed retroactively adjusting 
his improved VA pension benefits from December 1981.  In 
April 1994, the RO effectuated the proposed adjustment and 
informed the veteran that the adjustment resulted in an 
overpayment.  While the actual notice is unfortunately not of 
record, the veteran was apparently informed of the 
overpayment of VA improved pension benefits in the amount of 
$13,976.00.  In his August 1994 request for a waiver of 
recovery of the overpayment and April 1995 notice of 
disagreement, the veteran acknowledged that he had been 
employed and failed to report his wages to the VA.  He 
advanced that he did not report his income because he was not 
well-educated and had erroneously followed his coworkers' 
advice.  He stated that he had not intended to "cheat" the 
Government.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's acknowledgment 
that he failed to inform the VA of his wage and interest 
income, the Board finds that the overpayment of VA improved 
pension benefits in the amount of $13,976.00 was solely the 
consequence of the veteran's own action and thus properly 
created.  



II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 
C.F.R. § 1.963(a) (1999).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1999).  

In an August 1994 Financial Status Report (VA Form 20-5655), 
the veteran indicated that: his family's gross monthly income 
consisted of wages in the amount of $376.80 and Social 
Security Administration (SSA) benefits in the amount of 
$518.20; they had a net monthly income of $812.80; their 
monthly expenses totaled $802.10; and their assets consisted 
of $600.00 in cash, a 1970 truck, and a 1980 automobile.  In 
his April 1995 notice of disagreement and August 1995 
substantive appeal, the veteran advanced that he had 
approximately $10.70 remaining after he paid his regular 
monthly expenses.  He believed that he would probably not be 
able to pay any exceptional expenses if such arose during the 
month.  In his August 1995 substantive appeal, the veteran 
reported that he had been forced to leave certain of his 
debts unpaid each month as he did not have sufficient money 
to pay them.  

In a March 1998 written statement, the veteran advanced that 
he would be 81 years old on his next birthday; used a cane to 
walk; and was unable to work.  He stated that he was unable 
to see how he would be able to repay the overpayment of VA 

improved pension benefits.  He stated that he was already 
foregoing many obligations in order to meet his family's 
basic necessities.  

In his August 1998 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that his 
family's income consisted of monthly SSA benefits in the 
amount of $522.80 and yearly interest income of $25.00.  He 
stated that his assets consisted of $900.00 in stocks, bonds, 
and/or bank deposits.  

At a September 1998 VA examination for compensation purposes, 
the veteran was noted to be 80 years old.  He was diagnosed 
with prostate cancer, chronic obstructive pulmonary disease, 
and bilateral sensorineural hearing loss disability.  
The Board has reviewed the probative evidence including the 
veteran's statements on appeal.  While he was clearly at 
fault in the creation of the overpayment of VA improved 
pension benefits, there is no indication of bad faith evident 
in the veteran's actions.  The veteran unfortunately failed 
to follow the Board's remand instructions and the RO's 
request to submit a recent Financial Status Report (VA Form 
20-5655) detailing his income and expenses.  However, the 
Board observes that recovery of the overpayment would clearly 
result in severe financial hardship to the veteran and 
probably render him unable to meet his family's basic 
necessities.  In August 1994, the veteran reported net 
monthly income which exceeded his monthly expenses by 
approximately $11.00.  In August 1998, the veteran indicated 
that his net monthly income had fallen by approximately 
$288.00.  He is 82 years old and has a number of significant 
disabilities including prostate cancer and chronic 
obstructive pulmonary disease.  Upon application of the 
aforementioned authorities to the instant appeal, the Board 
concludes that recovery of the overpayment from the veteran 
would be against equity and good conscience.  According, a 
waiver of recovery of the overpayment of VA improved pension 
benefits to the veteran in the amount of $13,976.00 is 
granted.  



ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the 
amount of $13,976.00 is granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

